UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09293 DAVIS VARIABLE ACCOUNT FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2010 Date of reporting period: March 31, 2010 ITEM 1. SCHEDULE OF INVESTMENTS DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO March 31, 2010 (Unaudited) Shares Security Value COMMON STOCK – (94.21%) CONSUMER DISCRETIONARY – (6.63%) Automobiles & Components – (1.14%) 214,000 Harley-Davidson, Inc. $ 6,006,980 Consumer Durables & Apparel – (0.20%) 20,299 Hunter Douglas NV(Netherlands) Consumer Services – (0.23%) 69,763 H&R Block, Inc. Media – (2.23%) 110,770 Grupo Televisa S.A., ADR(Mexico) 8,506 Liberty Media - Starz, Series A* 296,325 News Corp., Class A 136,200 Walt Disney Co. Retailing – (2.83%) 13,350 Amazon.com, Inc.* 167,915 Bed Bath & Beyond Inc.* 166,400 CarMax, Inc.* 105,950 Liberty Media Corp. - Interactive, Series A* Total Consumer Discretionary CONSUMER STAPLES – (13.67%) Food & Staples Retailing – (6.97%) 340,300 Costco Wholesale Corp. 452,598 CVS Caremark Corp. Food, Beverage & Tobacco – (5.11%) 65,700 Coca-Cola Co. 93,333 Diageo PLC, ADR(United Kingdom) 141,621 Heineken Holding NV(Netherlands) 33,060 Hershey Co. 38,270 Mead Johnson Nutrition Co. 15,100 Nestle S.A.(Switzerland) 92,290 Philip Morris International Inc. 60,000 Unilever NV, NY Shares(Netherlands) Household & Personal Products – (1.59%) 31,800 Natura Cosmeticos S.A.(Brazil) 122,520 Procter & Gamble Co. Total Consumer Staples ENERGY – (15.25%) 157,600 Canadian Natural Resources Ltd.(Canada) 2,659,900 China Coal Energy Co. - H(China) 5,832 ConocoPhillips 224,330 Devon Energy Corp. 191,930 EOG Resources, Inc. 296,360 Occidental Petroleum Corp. 290,000 OGX Petroleo e Gas Participacoes S.A.(Brazil)* 51,504 Transocean Ltd.* Total Energy DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) March 31, 2010 (Unaudited) Shares Security Value COMMON STOCK – (CONTINUED) FINANCIALS – (29.21%) Banks – (4.68%) Commercial Banks – (4.68%) 795,824 Wells Fargo & Co. $ 24,766,043 Diversified Financials – (12.95%) Capital Markets – (6.45%) 103,020 Ameriprise Financial, Inc. 416,600 Bank of New York Mellon Corp. 108,900 Brookfield Asset Management Inc., Class A(Canada) 221,460 GAM Holding Ltd.(Switzerland)* 17,940 Goldman Sachs Group, Inc. 221,460 Julius Baer Group Ltd.(Switzerland) Consumer Finance – (3.92%) 502,080 American Express Co. Diversified Financial Services – (2.58%) 174,568 JPMorgan Chase & Co. 140,930 Moody's Corp. 17,900 Visa Inc., Class A Insurance – (10.96%) Multi-line Insurance – (3.12%) 5,130 Fairfax Financial Holdings Ltd.(Canada) 2,490 Fairfax Financial Holdings Ltd., 144A(Canada)(a)(b) 365,490 Loews Corp. Property & Casualty Insurance – (6.95%) 195 Berkshire Hathaway Inc., Class A* 4,950 Berkshire Hathaway Inc., Class B* 1,340 Markel Corp.* 632,320 Progressive Corp. (Ohio) Reinsurance – (0.89%) 89,207 Transatlantic Holdings, Inc. Real Estate – (0.62%) 623,000 Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (10.01%) Health Care Equipment & Services – (3.30%) 59,800 Becton, Dickinson and Co. 44,050 Cardinal Health, Inc. 49,450 CareFusion Corp.* 76,180 Express Scripts, Inc.* 27,400 Laboratory Corp. of America Holdings* Pharmaceuticals, Biotechnology & Life Sciences – (6.71%) 178,880 Johnson & Johnson 386,355 Merck & Co., Inc. 2 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) March 31, 2010 (Unaudited) Shares Security Value COMMON STOCK – (CONTINUED) HEALTH CARE – (CONTINUED) Pharmaceuticals, Biotechnology & Life Sciences – (Continued) 548,500 Pfizer Inc. $ 9,406,775 Total Health Care INDUSTRIALS – (6.27%) Capital Goods – (1.40%) 111,180 ABB Ltd., ADR(Switzerland) 24,900 PACCAR Inc. 101,334 Tyco International Ltd. Commercial & Professional Services – (2.48%) 53,500 D&B Corp. 333,697 Iron Mountain Inc. Transportation – (2.39%) 1,482,352 China Merchants Holdings International Co., Ltd.(China) 1,097,000 China Shipping Development Co. Ltd. - H(China) 950,804 Cosco Pacific Ltd.(China) 26,355 Kuehne & Nagel International AG(Switzerland) 63,000 LLX Logistica S.A.(Brazil)* 15,710 United Parcel Service, Inc., Class B Total Industrials INFORMATION TECHNOLOGY – (7.39%) Semiconductors & Semiconductor Equipment – (1.42%) 307,500 Texas Instruments Inc. Software & Services – (3.21%) 210,600 Activision Blizzard, Inc. 8,050 Google Inc., Class A* 337,110 Microsoft Corp. Technology Hardware & Equipment – (2.76%) 182,350 Agilent Technologies, Inc.* 156,170 Hewlett-Packard Co. Total Information Technology MATERIALS – (5.78%) 81,830 BHP Billiton PLC(United Kingdom) 42,380 Martin Marietta Materials, Inc. 32,200 Monsanto Co. 11,354 Potash Corp. of Saskatchewan Inc.(Canada) 41,205 Rio Tinto PLC(United Kingdom) 485,995 Sealed Air Corp. 256,750 Sino-Forest Corp.(Canada)* 8,900 Sino-Forest Corp., 144A(Canada)*(a)(b) 56,890 Vulcan Materials Co. Total Materials TOTAL COMMON STOCK – (Identified cost $344,568,097) 3 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) March 31, 2010 (Unaudited) Principal Security Value CONVERTIBLE BONDS – (0.58%) MATERIALS – (0.17%) $ 736,000 Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13(Canada) (c) $ Total Materials TELECOMMUNICATION SERVICES – (0.41%) 1,600,000 Level 3 Communications, Inc., Conv. Sr. Notes, 10.00%, 05/01/11 400,000 Level 3 Communications, Inc., Conv. Sr. Notes, 15.00%, 01/15/13(c) Total Telecommunication Services TOTAL CONVERTIBLE BONDS – (Identified cost $2,736,000) CORPORATE BONDS – (0.48%) CONSUMER DISCRETIONARY – (0.48%) Automobiles & Components – (0.48%) 2,000,000 Harley-Davidson, Inc., Sr. Notes, 15.00%, 02/01/14(c) TOTAL CORPORATE BONDS – (Identified cost $2,000,000) SHORT TERM INVESTMENTS – (4.44%) 7,070,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.02%, 04/01/10, dated 03/31/10, repurchase value of $7,070,004 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 4.598%-5.881%, 02/01/30-02/01/49, total market value $7,211,400) 4,683,000 Goldman, Sachs & Co. Joint Repurchase Agreement, 0.01%, 04/01/10, dated 03/31/10, repurchase value of $4,683,001 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-6.50%, 11/01/12-07/01/49, total market value $4,776,660) 11,709,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.04%, 04/01/10, dated 03/31/10, repurchase value of $11,709,013 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-4.875%, 04/15/10-02/15/40, total market value $11,943,180) TOTAL SHORT TERM INVESTMENTS – (Identified cost $23,462,000) Total Investments – (99.71%) – (Identified cost $372,766,097) – (d) Other Assets Less Liabilities – (0.29%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. (a) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $1,110,659, or 0.21% of the Fund's net assets as of March 31, 2010. (b) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $1,110,659, or 0.21% of the Fund’s net assets as of March 31, 2010. (c) Illiquid Security – Securities may be considered illiquid if they lack a readily available market or if valuation has not changed for a certain period of time. The aggregate value of illiquid securities amounted to $3,970,526, or 0.75% of the Fund’s net assets as of March 31, 2010. 4 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) March 31, 2010 (Unaudited) (d) Aggregate cost for federal income tax purposes is $374,416,145.At March 31, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to "Notes to Schedule of Investments" on page 12 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 5 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS FINANCIAL PORTFOLIO March 31, 2010 (Unaudited) Shares Security Value COMMON STOCK – (97.00%) ENERGY – (5.34%) 62,500 Canadian Natural Resources Ltd.(Canada) $ 4,627,500 Total Energy FINANCIALS – (89.09%) Banks – (13.54%) Commercial Banks – (13.54%) 20,000 Banco Santander Brasil S.A., ADS(Brazil) 21,600 ICICI Bank Ltd., ADR(India) 50,948 State Bank of India Ltd., GDR(India) 9,500 U.S. Bancorp 177,500 Wells Fargo & Co. Diversified Financials – (44.24%) Capital Markets – (20.62%) 49,460 Ameriprise Financial, Inc. 146,200 Bank of New York Mellon Corp. 98,500 Brookfield Asset Management Inc., Class A(Canada) 20,100 Charles Schwab Corp. 93,910 GAM Holding Ltd.(Switzerland)* 19,520 Goldman Sachs Group, Inc. 93,910 Julius Baer Group Ltd.(Switzerland) 6,060 T. Rowe Price Group Inc. Consumer Finance – (10.01%) 196,700 American Express Co. 194,994 First Marblehead Corp.* Diversified Financial Services – (13.61%) 14,486 Bank of America Corp. 41,400 Cielo S.A.(Brazil) 12,148 JPMorgan Chase & Co. 122,000 Moody's Corp. 126,700 Oaktree Capital Group LLC, Class A(a) 62,000 RHJ International(Belgium)* 22,600 Visa Inc., Class A Insurance – (31.31%) Life & Health Insurance – (3.56%) 42,833 China Life Insurance Co., Ltd., ADR(China) Multi-line Insurance – (6.40%) 148,600 Loews Corp. Property & Casualty Insurance – (10.16%) 24,600 ACE Ltd. 13,800 FPIC Insurance Group, Inc.* 11,200 Markel Corp.* 154,100 Progressive Corp. (Ohio) Reinsurance – (11.19%) 27,900 Everest Re Group, Ltd. 6 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS FINANCIAL PORTFOLIO - (CONTINUED) March 31, 2010 (Unaudited) Shares/Principal Security Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (Continued) Reinsurance – (Continued) 140,737 Transatlantic Holdings, Inc. $ Total Financials INDUSTRIALS – (2.57%) Commercial & Professional Services – (2.57%) 29,900 D&B Corp. Total Industrials TOTAL COMMON STOCK – (Identified cost $65,200,794) SHORT TERM INVESTMENTS – (2.92%) $ 761,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.02%, 04/01/10, dated 03/31/10, repurchase value of $761,000 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 4.598%-5.881%, 02/01/30-02/01/49, total market value $776,220) 505,000 Goldman, Sachs & Co. Joint Repurchase Agreement, 0.01%, 04/01/10, dated 03/31/10, repurchase value of $505,000 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-6.50%, 11/01/12-07/01/49, total market value $515,100) 1,262,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.04%, 04/01/10, dated 03/31/10, repurchase value of $1,262,001 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-4.875%, 04/15/10-02/15/40, total market value $1,287,240) TOTAL SHORT TERM INVESTMENTS – (Identified cost $2,528,000) Total Investments – (99.92%) – (Identified cost $67,728,794) – (b) Other Assets Less Liabilities – (0.08%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share GDR: Global Depositary Receipt * Non-Income producing security. (a) Illiquid Security – Securities may be considered illiquid if they lack a readily available market or if valuation has not changed for a certain period of time. The aggregate value of illiquid securities amounted to $4,371,150, or 5.05% of the Fund’s net assets as of March 31, 2010. 7 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS FINANCIAL PORTFOLIO - (CONTINUED) March 31, 2010 (Unaudited) (b) Aggregate cost for federal income tax purposes is $67,882,339.At March 31, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to “Notes to Schedule of Investments” on page 12 for the Fund’s policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 8 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO March 31, 2010 (Unaudited) Shares Security Value COMMON STOCK – (80.65%) FINANCIALS – (71.35%) Real Estate – (71.35%) Real Estate Investment Trusts (REITs) – (67.28%) Diversified REITs – (5.50%) 59,479 Cousins Properties, Inc. $ 494,270 11,570 Vornado Realty Trust Industrial REITs – (3.53%) 168,200 DCT Industrial Trust Inc. Office REITs – (20.64%) 16,900 Alexandria Real Estate Equities, Inc. 12,400 Boston Properties, Inc. 32,290 Corporate Office Properties Trust 16,700 Digital Realty Trust, Inc. 56,000 Douglas Emmett, Inc. Residential REITs – (12.05%) 41,700 American Campus Communities, Inc. 8,900 AvalonBay Communities, Inc. 11,990 Essex Property Trust, Inc. Retail REITs – (12.85%) 30,960 CBL & Associates Properties, Inc. 12,550 Federal Realty Investment Trust 21,500 Regency Centers Corp. 6,092 Simon Property Group, Inc. 13,660 Taubman Centers, Inc. Specialized REITs – (12.71%) 60,583 Cogdell Spencer, Inc. 12,100 Entertainment Properties Trust 38,803 Host Hotels & Resorts Inc. 22,700 LaSalle Hotel Properties 23,620 Ventas, Inc. Real Estate Management & Development – (4.07%) Real Estate Operating Companies – (4.07%) 70,380 Forest City Enterprises, Inc., Class A* Total Financials INDUSTRIALS – (2.88%) Transportation – (2.88%) 21,700 Alexander & Baldwin, Inc. Total Industrials TELECOMMUNICATION SERVICES – (6.42%) 10,800 American Tower Corp., Class A* 14,950 Crown Castle International Corp.* 9 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO - (CONTINUED) March 31, 2010 (Unaudited) Shares/Principal Security Value COMMON STOCK – (CONTINUED) TELECOMMUNICATION SERVICES – (CONTINUED) 15,700 SBA Communications Corp., Class A* $ Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $18,692,291) PREFERRED STOCK – (8.41%) FINANCIALS – (8.41%) Real Estate – (8.41%) Real Estate Investment Trusts (REITs) – (8.41%) Industrial REITs – (1.08%) 11,900 AMB Property Corp., 6.75%, Series M Office REITs – (6.27%) 33,272 Alexandria Real Estate Equities, Inc., 7.00%, Series D, Conv. Pfd. 5,700 Digital Realty Trust, Inc., 5.50%, Series D, Cum. Conv. Pfd. 5,014 Digital Realty Trust, Inc., 8.50%, Series A 19,930 SL Green Realty Corp., 7.625%, Series C Residential REITs – (0.35%) 2,000 Equity Residential, 7.00%, Series E, Cum. Conv. Pfd. Retail REITs – (0.71%) 8,280 CBL & Associates Properties, Inc., 7.375%, Series D Total Financials TOTAL PREFERRED STOCK – (Identified cost $1,072,511) CONVERTIBLE BONDS – (4.28%) FINANCIALS – (4.28%) Real Estate – (4.28%) Real Estate Investment Trusts (REITs) – (3.88%) Industrial REITs – (1.58%) $ 401,000 ProLogis, Conv. Sr. Notes, 2.25%, 04/01/37 Office REITs – (2.30%) 344,000 Digital Realty Trust, Inc., 144A Conv. Sr. Notes, 5.50%, 04/15/29(a) 104,000 SL Green Realty Corp., 144A Conv. Sr. Notes, 3.00%, 03/30/27(a) Real Estate Management & Development – (0.40%) Real Estate Operating Companies – (0.40%) 80,000 Forest City Enterprises, Inc., 144A Conv. Sr. Notes, 5.00%, 10/15/16(a) Total Financials TOTAL CONVERTIBLE BONDS – (Identified cost $686,739) SHORT TERM INVESTMENTS – (6.22%) 467,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.02%, 04/01/10, dated 03/31/10, repurchase value of $467,000 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 4.598%-5.881%, 02/01/30-02/01/49, total market value $476,340) 10 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO - (CONTINUED) March 31, 2010 (Unaudited) Principal Security Value SHORT TERM INVESTMENTS – (CONTINUED) $ 309,000 Goldman, Sachs & Co. Joint Repurchase Agreement, 0.01%, 04/01/10, dated 03/31/10, repurchase value of $309,000 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-6.50%, 11/01/12-07/01/49, total market value $315,180) $ 773,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.04%, 04/01/10, dated 03/31/10, repurchase value of $773,001 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-4.875%, 04/15/10-02/15/40, total market value $788,460) TOTAL SHORT TERM INVESTMENTS – (Identified cost $1,549,000) Total Investments – (99.56%) – (Identified cost $22,000,541) – (b) Other Assets Less Liabilities – (0.44%) Net Assets – (100.00%) $ * Non-Income producing security. (a) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $674,210, or 2.70% of the Fund's net assets as of March 31, 2010. (b) Aggregate cost for federal income tax purposes is $23,424,735.At March 31, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to “Notes to Schedule of Investments” on page 12 for the Fund’s policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 11 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Schedule of Investments March 31, 2010 (Unaudited) Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing each Fund’s investments carried at value: Investments in Securities at Value Davis Davis Davis Value Financial Real Estate Portfolio Portfolio Portfolio Valuation inputs Level 1 – Quoted prices: Equity securities: Consumer discretionary $ $ – $ – Consumer staples – – Energy – Financials Health care – – Industrials Information technology – – Materials – – Telecommunication services – – Level 2 – Other Significant Observable Inputs: Convertible debt securities – Corporate debt securities – – Equity securities: Financials – Short-term securities Level 3 – Significant Unobservable Inputs – – – Total $ $ $ 12 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Schedule of Investments – (Continued) March 31, 2010 (Unaudited) Subsequent Events - Fund management has determined that no material events or transactions occurred subsequent to March 31, 2010 and through May 28, 2010, which required adjustments and/or additional disclosure. 13 ITEM 2. CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3. EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS VARIABLE ACCOUNT FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: May 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: May 24, 2010 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial Officer Date: May 24, 2010
